EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Evan T. Perry on 9/13/21.

The application has been amended as follows: 
In claim 20, line 4, “if the transmission of the downlink data fails:” has been replaced with --based on a deemed failure of the attempted transmission:--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Given broadest reasonable interpretation, the limitation - “if the transmission of the downlink data fails”, in claim 20 is conditional. Thus, since only the “attempting” step must be met in order to reject the claim in the present form, the application was withdrawn from issue pursuant to 37 CFR 1.313(b). The claim would read on at least Donthi et al. (US 9,179,407); Figures 1 and 5; column 2, lines 40-46; column 4, lines 37-51; and column 10, lines 30-39. In an attempt to advance prosecution and place the application in condition for allowance, the examiner and the applicant’s representative discussed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462